Lacombe, Circuit Judge,
These articles seem fairly within the dictionary meaning of the word “fabric,” and I do not find sufficient in the testimony of the trade witnesses to show a specific trade meaning for the term “India-rubber fabrics,” such as would take these out of such ordinary meaning., The word “fabric ” is rather a broad one in common speech. It is certainly as broad, if not broader, than the word “cloth.” I loci constrained by the decision in the supreme court in Hartranft v. Meyer, 135 U. S. 237, 10 Sup. Ct. Rep. 751, to reverse the decision of . the board of general appraisers in this case, in view of the fact that the court in that case had before them a cloth which was composed in part of wool, and still found that it was dutiable under the provision of Schedule L, for the reason that silk was the component material of chief value. It appears that silk is the component of chief value in this case, and I understand that I am hut following the rule of the supreme court in holding that the silk clause should control here as against the term “India-rubber fabrics,” just as in the other case it controlled the classification of a “cloth” which was “composed in part of wool.” The decision of the board of appraisers is reversed, and the articles should be classified under paragraph 383. This decision applies to the articles covered by the collector’s appeal.